DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement is made of application #17/568,285 filed on 11/02/2022 in which claims 1-20 have been presented for prosecution in a first action on the merits.
Information Disclosure Statement
The information disclosure statement (IDS) filed on 01/05/2022 has been considered and placed of record. An initialed copy is attached herewith.
The third party submission filed on 11/02/2022 has been considered and placed of record. An initialed copy is attached herewith.
Specification
Claim Objections
Claim 8 is objected to because of the following informalities:  claim 8 recites: “… and an adapter configured to be received by the first battery receptacle…”.  There is insufficient antecedent basis for this underlined limitation in the claim since “a first battery receptacle” has not been previously recited instead, “a first battery pack receptacle” has been previously recited.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites: “… and an adapter configured to be received by the first battery receptacle…”.  There is insufficient antecedent basis for this underlined limitation in the claim since “a first battery receptacle” has not been previously recited instead, “a first battery pack receptacle” has been previously recited.
Claims 9-13 depend directly from claim 8 and therefore are also rejected for the same reasons since they inherit the same deficiencies.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over USPAT 8,813,866 to Suzuki in view of Tsukamoto JP-2014030358 (English Translation)(both also cited by applicants).
Regarding claim 1: Suzuki at least discloses and shows in Figs. 2-4,6, and 8: An electrical device(100) comprising: a first battery pack receptacle(130) configured to receive a first battery pack(10)(see col. 7, lines 34-38; see Fig. 4); a second battery pack receptacle(also labeled as 130; see col. 7, lines 34-38; see Fig. 4) configured to receive a second battery pack(also labeled as 10), the second battery pack(10) electrically connected in a series-type(col. 7, lines 48-51) configuration with the first battery pack(10)(see Figs. 2-4); and bypass circuitry(158)(see col. 12, lines 1-50 and Fig. 6) 
However, Suzuki does not expressly teach the limitations of:
the bypass circuitry configured to bypass the second battery pack receptacle when the second battery pack is not present in the second battery pack receptacle.
Tsukamoto discloses and shows in Fig. 4 factual evidence of, wherein the circuitry further includes bypass circuitry(117) bypassing the second battery pack receptacle(41) (see ¶[0039] of Translation).
Suzuki and Tsukamoto are analogous art in battery power supply system for electronic tools and apparatuses. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Tsukomoto by including bypass circuitry bypassing the second battery pack receptacle of Suzuki. The advantages for doing so is to provide safety measure to the battery unit. Having a bypass switch enable the switch to output the output voltage of the battery set  to the DC + terminal of the shared receptacle even when the battery unit stops the operation of the boost regulator.
Regarding claim 8: Suzuki at least discloses and shows in Figs. 9-11 an electrical device system comprising: a device housing(72) including: a first battery pack receptacle(80)(Fig. 10), and an electronic processor(main controller 252 like controller 152 may be an integrated circuit that includes a CPU; see col. 9, lines 59-61); and an adapter(200) configured to be received by the first battery receptacle(80), the adapter(200) including: a second battery receptacle(230) configured to receive a first battery pack(10), a third battery pack receptacle(also labeled 230) configured to receive a second battery pack(10), and bypass circuitry(258)(see Fig. 13) 
the bypass circuitry configured to bypass the second battery pack receptacle when the second battery pack is not present in the second battery pack receptacle.
However, Tsukamoto discloses and shows in Fig. 4 factual evidence of, wherein the circuitry further includes bypass circuitry(117) bypassing the second battery pack receptacle(41) (see ¶[0039] of Translation).
Suzuki and Tsukamoto are analogous art in battery power supply system for electronic tools and apparatuses. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Tsukomoto by including bypass circuitry bypassing the second battery pack receptacle of Suzuki. The advantages for doing so is to provide safety measure to the battery unit. Having a bypass switch enable the switch to output the output voltage of the battery set  to the DC + terminal of the shared receptacle even when the battery unit stops the operation of the boost regulator.
Regarding claim 14: Suzuki at least discloses and shows in Figs. 2-4, a tool device(100) comprising: a housing(102) of the tool device(100); a first battery pack receptacle(130) configured to receive a first battery pack(10)(see Figs. 2-4); a second battery pack receptacle(102) configured to receive a second battery pack(10), the second battery pack(also labeled 10) electrically connected in a series-type configuration(see col. 7, lines 48-51; Figs. 5-6) with the first battery pack(10); and bypass circuitry(158)(see Fig. 6; col. 12, lines 1-50), the bypass circuitry(158) included within the housing(102)(see Fig. 6) of the tool device(100).
Suzuki does not expressly teach the limitations of: 
And the bypass circuitry configured to: bypass the second battery pack receptacle when the second battery pack is not present in the second battery pack receptacle.
However, Tsukamoto discloses and shows in Fig. 4 factual evidence of, wherein the circuitry further includes bypass circuitry(117) bypassing the second battery pack receptacle(41) when the second battery pack is not present in the second battery pack receptacle(see ¶[0039] of Translation).
Suzuki and Tsukamoto are analogous art in battery power supply system for electronic tools and apparatuses. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Tsukomoto by including bypass circuitry bypassing the second battery pack receptacle of Suzuki when the second battery pack is not present in the second battery pack receptacle. The advantages for doing so is to provide safety measure to the battery unit. Having a bypass switch enable the switch to output the output voltage of the battery set  to the DC + terminal of the shared receptacle even when the battery unit stops the operation of the boost regulator.
Regarding claims 2,9, and 15, Suzuki in view of Tsukamoto discloses all the claimed invention as discussed and set forth above in claims 1,8 and respectively 14. Tsukamoto further discloses, wherein the bypass circuitry includes a transistor (bypass transistor is a FET)( The switches 103, 105, 107, 109, 111, 113, 115, and 117 are composed of FETs and are turned on /off under the control of the MPU 121; see ¶[0039] of Machine translation)
Regarding claims 3,10, and 16, Suzuki in view of Tsukamoto discloses all the claimed invention as discussed and set forth above in claims 1,8 and respectively 14. Suzuki further discloses, wherein the bypass circuitry includes diode(158a; see col. 12, lines 4-12 and col. 16, lines 41-49).
Regarding claim 4, Suzuki in view of Tsukamoto discloses all the claimed invention as discussed and set forth above in claim 1. Suzuki further discloses, wherein the electrical device(200)(see Figs. 9-11) is configured to be received by a third battery pack receptacle(80) included in a device housing(main body 72).
Regarding claim 5, Suzuki in view of Tsukamoto discloses all the claimed invention as discussed and set forth above in claim 4. Suzuki further discloses, further comprising a motor included in the device housing(housing 102 contains motor 176; see col. 11, lines 58-60 and Fig. 6).
Regarding claim 11, Suzuki in view of Tsukamoto discloses all the claimed invention as discussed and set forth above in claim 8. Suzuki further discloses, wherein the device housing(102) further includes a motor(176)(see Fig. 6) configured to receive power from at least one selected from the group consisting of the first battery pack(10) and the second battery pack(10)(note- The main body 102 is provided with a motor 176 that drives the tool (in this exemplary embodiment, a blower fan). The two low-voltage battery packs 10 are connected in series with the motor 176 via a main switch 178, see col. 9, lines 33-36).
Regarding claim 12, Suzuki in view of Tsukamoto discloses all the claimed invention as discussed and set forth above in claim 8. Suzuki further discloses, wherein the adapter(200) is positioned between the device housing(72) and the first(10) and second battery packs(10)(see Fig. 9).
Regarding claim 17, Suzuki in view of Tsukamoto discloses all the claimed invention as discussed and set forth above in claim 14. Suzuki further discloses, further comprising a third battery pack receptacle(col. 18, lines 45-50) configured to receive a third battery pack(note- battery interface of the tool may be configured to hold three or more battery packs and will thus necessarily have a third battery pack receptacle). 
Regarding claim 18, Suzuki in view of Tsukamoto discloses all the claimed invention as discussed and set forth above in claim 14. Suzuki further discloses, further comprising a motor included in the housing(housing 102 contains motor 176; see col. 11, lines 58-60 and Fig. 6).
Regarding claim 19, Suzuki in view of Tsukamoto discloses all the claimed invention as discussed and set forth above in claim 18. Suzuki further discloses, wherein the motor(176) is configured to receive power from at least one selected from the group consisting of the first battery pack(10) and the second battery pack(10)(see col. 9, lines 33-36; col. 15, lines 54-63).
Regarding claim 20, Suzuki in view of Tsukamoto discloses all the claimed invention as discussed and set forth above in claim 14. Suzuki further discloses, wherein the first battery pack and the second battery pack each have a nominal voltage in the range of 15V to 21V(note battery packs (10) each has a nominal voltage of 18V and thus they meet the limitations of the range of 15V to 21V).
Regarding claims 7 and 13, Suzuki in view of Tsukamoto discloses all the claimed invention as discussed and set forth above in claim 1 and 8 respectively. Suzuki further discloses, wherein the first battery pack and the second battery pack each have a nominal voltage in the range of 15V to 21V(note battery packs (10) each have a nominal voltage of 18V and thus they meet the limitations of the range of 15V to 21V).
Citation of Prior Art
For a list of related prior art references not mentioned above but disclose related apparatus or method, see Form PTO-892.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M'BAYE DIAO whose telephone number is (571)272-6127. The examiner can normally be reached M-F; 9:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

M'BAYE DIAO
Primary Examiner
Art Unit 2859



/M BAYE DIAO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        November 17, 2022